IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WILLIE PRICE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-4124

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 30, 2016.

An appeal from the Circuit Court for Gadsden County.
Barbara K. Hobbs, Judge.

Nancy A. Daniels, Public Defender, Steven L. Seliger, Assistant Public Defender,
Kathleen Stover, Assistant Public Defender, Tallahassee, and Samantha Porche,
Assistant Public Defender, Quincy, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Assistant Attorney
General, and Jillian H. Reding, Assistant Attorney General, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, KELSEY, and JAY, JJ., CONCUR.